DETAILED ACTION
This office action is responsive to the amendment filed 10/26/2020.  As directed, claims 1 and 7 have been amended and claim 11, 12, 18, and 19 were previously canceled.  Thus claims 1-10 and 13-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, “a second power supply”  on the 5th to last line is unclear since a first power supply is not first claimed.  Thus, it is unclear what is meant by “second”. 
Claims 2-6 and 14-17 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 8, 10, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner et al. (2012/0205491) in view of Degenhardt et al. (7,481,216) and Shearer (2014/0111032).

Rittner discloses measuring a low cabin altitude pressure ([0049] lines 7-8) and comparing the cabin altitude pressure to a specified cabin pressure value (predetermined level) ([0010] last 2 lines) to determine an emergency decompression condition ([0003] lines 6-8, [0004] lines 5-7) but does not specifically disclose the specified cabin pressure value corresponds to a first pressure at a first elevation and a second pressure at a second elevation.  However, Degenhardt discloses the specified cabin pressure value corresponds to a first pressure at a first elevation and a second pressure at a second elevation (col. 4 lines 42-55, col. 5 lines 27-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the controller of Rittner with an altitude dependent oxygen lookup table as taught by Degenhardt to provide the advantage of enhanced accuracy and safety to meet a user’s need.
Rittner teaches in fig. 3 a secondary energy source (225) but does not specifically disclose the source is from a second power supply directly connected to the passenger safety unit, wherein the second power supply is independent from the energy-harvesting device.  However, Shearer teaches in figs. 10, 11, 67, 81, 82, and 84 a second power supply (i.e. 24) directly connected to a power safety unit (10) wherein the second power supply (i.e. 24) is independent from the energy harvesting device (20) (col. 12 lines 50-65, col. 13 lines 15-25, col. 17 lines 30-45 disclose supply power from a harvester to a storage circuit and supplying backup power from a separate energy source to power storage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary energy source of Rittner to derive power from an independent second power supply as taught by Shearer to provide the advantage of enhanced energy regulation for safety and dependability.

Regarding claim 3, Rittner discloses the energy-harvesting device is a thermoelectric converter ([0017] lines 10-20).
Regarding claim 5, Rittner discloses that the flow control device (11) only uses energy from the energy harvesting device ([0045] last 15 lines).
Regarding claim 7, Rittner discloses an oxygen flow control system for an aircraft emergency oxygen supply system to a passenger ([0006] lines 1-10), comprising:
an energy harvesting device (207) for converting environmental energy into electrical energy ([0045] last 10 lines); a circuit control (5, 205) coupled to the energy-harvesting device (207);
an electrical energy storage device (209) for storing electrical energy generated from the energy harvesting device ([0046] lines 1-5); a gas pressure sensor for detecting aircraft cabin air pressure ([0016] lines 1-5) and generating a selected signal (i.e. emergency signal)  indicating that the aircraft cabin air pressure is less than a specified value (low cabin pressure value) for the current elevation for the aircraft ([0016] lines 1-10, [0049] lines 1-10); a passenger safety unit (1) for receiving a signal from the gas pressure sensor ([0016] lines 1-10), and initiating an oxygen flow to a passenger upon reception of the selected signal from the gas pressure sensor ([0042] lines 1-15), a control of the flow of the oxygen flow powered by the electrical energy storage device ([0046] lines 1-7) before the energy harvesting device can provide minimum energy needed to activate the flow control device ([0050] lines 1-18 disclose setting the storage device into contact with the flow control device after detecting low pressure without use of the harvesting device) providing the passenger safety unit with a secondary energy source (255) in response to inadequacy of the energy storage device (209) based on the energy stored in the 
Rittner discloses measuring a low cabin altitude pressure ([0049] lines 7-8) and comparing the cabin altitude pressure to a specified cabin pressure value (predetermined level) ([0010] last 2 lines) to determine an emergency decompression condition ([0003] lines 6-8, [0004] lines 5-7) but does not specifically disclose the specified cabin pressure value corresponds to a first pressure at a first elevation and a second pressure at a second elevation.  However, Degenhardt discloses the specified cabin pressure value corresponds to a first pressure at a first elevation and a second pressure at a second elevation (col. 4 lines 42-55, col. 5 lines 27-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the controller of Rittner with an altitude dependent oxygen lookup table as taught by Degenhardt to provide the advantage of enhanced accuracy and safety to meet a user’s need.
Rittner teaches in fig. 3 a secondary energy source (225) but does not specifically disclose the source is from a second power supply directly connected to the passenger safety unit, wherein the second power supply is independent from the energy-harvesting device.  However, Shearer teaches in figs. 10, 11, 67, 81, 82, and 84 a second power supply (i.e. 24) directly connected to a power safety unit (10) wherein the second power supply (i.e. 24) is independent from the energy harvesting device (20) (col. 12 lines 50-65, col. 13 lines 15-25, col. 17 lines 30-45 disclose supply power from a harvester to a storage circuit and supplying backup power from a separate energy source to power storage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary energy source of Rittner to derive power from an independent second power supply as taught by Shearer to provide the advantage of enhanced energy regulation for safety and dependability.
Regarding claim 8, Rittner discloses the energy harvesting device converts vibrational energy to electrical energy ([0042] lines 5-10, [0045] last 10 lines).
Regarding claim 10, Rittner discloses the energy-harvesting device converts thermal energy to electrical energy ([0017] lines 10-20).

Regarding claim 14, Rittner discloses directing, by the controller (5), direct current from the energy storage device (207, 307) to the flow control device (11)  when the measurement signal is received ([0014] last line, [0041] lines 1-5, [0050]lines 1-10 discloses sending DC current via a battery to the flow control device).
Regarding claim 15 Rittner discloses triggering, by the controller (5), oxygen generation and a door opening mechanism when the measurement signal is received ([0050] last 6 lines).

Claims 4, 6, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Degenhardt, and Shearer, as applied to claims 1 and 7 above, and further in view of Rittner (2013/0340749) hereinafter Rittner '49.
Regarding claims 4 and 9, Rittner discloses converting to electrical energy ([0045] last 10 lines) but does not specifically disclose that the energy harvesting device is a photovoltaic converter converting light energy to electrical energy.  However, Rittner ’49 discloses a photovoltaic converter converting light energy to electrical energy ([0007] lines 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy harvester of Rittner with photovoltaic conversion as taught by Rittner ’49 to provide the advantage of cost efficient energy.
Regarding claims 6 and 17, Rittner substantially teaches the claimed invention except for a release of oxygen/oxygen flow is indicated by an illumination signal.  However, Rittner ’49 discloses release of oxygen is indicated by an illumination signal ([0020] lines 1-20 disclose .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Degenhardt, and Shearer, as applied to claim 1 above, and further in view of Tatarek (2008/0190429).
Regarding claim 16, Rittner discloses delivering oxygen to a user but does not specifically disclose supplying an oxygen dose with each breath signal.  However, Tatarek discloses supplying an oxygen dose with each breath signal (abstract lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxygen activation of Rittner with a dosed amount in coordination with each breath as taught by Tatarek to provide the advantage of enhanced conservation.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Applicant argues on page8 1st full paragraph to last paragraph that the cited references do not teach the newly added limitations as claimed.  However, Examiner notes that Shearer teaches in figs. 10, 11, 67, 81, 82, and 84 a second power supply (i.e. 24) directly connected to a power safety unit (10) wherein the second power supply (i.e. 24) is independent from the energy harvesting device (20) (col. 12 lines 50-65, col. 13 lines 15-25, col. 17 lines 30-45 disclose supply power from a harvester to a storage circuit and supplying backup power from a separate energy source to power storage).   Thus, the combination of Rittner and Shearer teaches this limitation as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/
Primary Examiner, Art Unit 3785